t c memo united_states tax_court newhouse broadcasting corporation and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date p and r have both moved for partial summary_judgment on the issue of whether property used in extending and maintaining a cable television system pursuant to a cable television franchise agreement qualifies for investment_tax_credit under the supply or service transition rule_of sec a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 held property to be used by p’s subsidiary m in extending and maintaining the cable television system is described in sufficient detail in the ' cases of the following petitioners are consolidated herewith advance publications inc and subsidiaries docket no cox enterprises inc and subsidiaries docket no and chronicle publishing co richard t thieriot tax_matters_person docket no - - franchise agreement to permit a determination of whether property actually used by m for that purpose may be considered readily identifiable with such agreement within the meaning of sec a id and there are genuine issues of material fact in determining whether all the property actually used is readily identifiable with and necessary to carry out the franchise agreement as required by sec a id both motions for partial summary_judgment shall be denied bernard j long jr david ek mills and james r saxenian for petitioner gary d kallevang and william j gregg for respondent memorandum opinion halpern judge both petitioner newhouse broadcasting corp petitioner and respondent have moved for partial summary_judgment each party objects to the other’s motion the issue common to those motions petitioner’s motion respondent’s motion or together the motions is whether metrovision of livonia inc metrovision a wholly owned subsidiary of petitioner’s is entitled to an investment_tax_credit itc on account of certain property placed_in_service by it during its taxable years ended date and the and taxable years or the audit years the property in question relates to a cable television franchise awarded to metrovision in the motions require us to interpret the supply or service transition rule supply or service transition rule_of section a of the tax_reform_act_of_1986 tra of or the act publaw_99_514 100_stat_2085 to determine whether metrovision properly claimed the itc transition itc we shall deny both motions our reasons follow unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure i introduction approximately cable franchise agreements are involved in petitioner’s case and about similar agreements are involved in the cases consolidated with petitioner’s case although the motions relate to a single cable television franchise agreement the issue presented is common to all of the cable franchises and systems in dispute therefore resolution of the issue in this case will facilitate resolution of the same issue as it arises in the other cases il background a introduction for purposes of the motions the parties have stipulated certain facts we accept the stipulated facts as being true for purposes of deciding the motions the stipulation of facts with attached documents is incorporated herein by this reference q4e- the parties have also filed various memoranda of law some with attached affidavits and other documents the following recitation of facts is drawn primarily from the stipulation of facts certain other facts which facts we deem noncontroversial are included in that recitation in section ii c infra we summarize pertinent parts of the various affidavits submitted by the parties those affidavits are relevant principally with respect to petitioner’s motion we believe that those affidavits support our conclusion that with respect to the requirements of the supply or service transition rule there are genuine issues of fact that foreclose summary_judgment for petitioner b facts pertaining to the metrovision television franchise granting of the cable franchise to metrovision on date the council of the city of livonia michigan enacted ordinance no ordinance ordinance contains the procedures pursuant to which the city of livonia issued a request for proposals request for proposals with respect to the construction of a cable television system within the city in response to the request for proposals metrovision submitted a franchise application dated date the metrovision application on date the city of livonia enacted ordinance which awarded a 15-year nonexclusive cable television franchise to metrovision the livonia franchise agreement or franchise agreement on date metrovision sent a letter to the city of livonia accepting the cable television franchise metrovision letter of acceptance the parties have stipulated that for purposes of the motions the livonia franchise agreement was as of date a binding written contract between metrovision and the city of livonia relevant terms of the franchise agreement by the franchise agreement metrovision was awarded the right to construct operate and maintain a cable television system within the corporate boundaries of the city of livonia and to construct operate and maintain all necessary poles towers anchors wires cables electronic conductors underground conduits manholes terminals and other structures and appurtenances integral to this cable television system the franchise agreement defines the term cable television system as follows a system of coaxial cables or other electrical conductors and equipment used to receive or originate or receive television radio signals and to transmit them via cable to subscribers for a fixed or variable fee including the origination receipt transmission and distribution of voices sound signals pictures visual images digital signals telemetry or any other type of closed circuit transmission by means of the franchise agreement defines the term franchise as follows the rights of grantee metrovision to construct and operate a cable television system in the city subject_to the city charter the cable television regulatory ordinance this ordinance and all other applicable ordinances of the city and the franchise agreement electrical impulses and as defined by the fcc rules and regulations cfr in consideration of the award of the franchise metrovision agreed to pay the city of livonia a fee of percent of metrovision’s annual gross revenues generated by the cable television system the term of the franchise i sec_15 years from the date of execution of the franchise agreement subject_to renewal and the franchise area extends throughout the present corporate limits of the city of livonia and to any area annexed to the city during the term of this franchise in addition to meeting the requirements of the livonia franchise agreement itself the franchise agreement requires metrovision to provide all services and meet all requirements of the request for proposals ordinance the metrovision application and all other written and oral representations made by the grantee hereafter those documents and representations along with the franchise agreement are referred to collectively as the pre-1986 documents ordinance requires ajll facilities and equipment shall be constructed and maintained at a state-of-the-art level in accordance with applicable_requirements and specifications including but not limited to those of the national electrical code the rules and regulations of the federal communications commission and all other pertinent ordinances and codes of the city of livonia - the term state-of-the-art equipment is defined by the franchise agreement to encompass a ny components or equipment accepted and used by leaders in the industry and considered to be the most modern and advanced equipment commercially available consistent with the requirement to install state-of-the-art equipment the franchise agreement also requires metrovision to meet or exceed all the material construction and service requirements set out in petitioner’s franchise applications emphasis added exhibits a through f attached to the livonia franchise agreement contain detailed requirements concerning cable system design and performance exhibit a the system construction schedule exhibit b system services and programming exhibit c support for public access and local programming exhibit d the initial schedule of rates and charges for all services to be provided by metrovision exhibit e and the construction procedures for installation of the system exhibit f various subsections of exhibit a list the required capacities capabilities and technical standards of the equipment and facilities to be installed for example metrovision is required to build a cable system that at a minimum delivers signals at frequencies up to mhz channel capacity has satellite earth stations capable of --- - receiving signals from all operational communications satellites that generally carry programs available to cable systems provides compatibility for various interactive residential services such as security alarm monitoring home shopping video games and one-way or interactive education and provides certain specified cablecasting facilities for use by the city of livonia and its residents the equipment for the cablecasting facilities is required to be as indicated in metrovision’s franchise application although e quivalent or superior items may be provided with grantor concurrence exhibit c requires metrovision to broadcast certain television signals including detroit area television broadcast stations distant television broadcast stations wgn chicago wor new york and wibs atlanta other specified stations video programming services distributed by communications satellite eg cnn espn c-span the weather channel alphanumeric programming services eg ap news cable dow-jones news service local channels for community and governmental use local origination programming services and certain pay tv services bravo and home theater network the metrovision application also contains schedules listing the types of equipment often by manufacturer and anticipated unit cost that would be needed the technical standards for the equipment both in terms of the federal communications --- - commission fcc requirements and where they exceed the fcc requirements in terms of metrovision’s own requirements and channel capacity and system capability one of the volumes comprising the metrovision application details the proposed maintenance procedures to be employed by metrovision volume ii section vi of the metrovision application entitled system design contains detailed descriptions of the equipment to be used in installing and maintaining the livonia cable system thus one subsection entitled summary of proposed system distribution equipment list lists equipment by manufacturer and model number eg trunk amplifiers -- scientific atlanta series power supplies -- electro model sv-l-4-60 bc dual with status monitoring and stand by power another subsection entitled satellite earth stations describes the major hardware elements of the earth terminal installation for satellite reception as consisting of tvro antenna system -- rsi ‘torus’ model tc and contains a detailed description of the capabilities and features of this antenna system which is to be installed at two locations a third example of this kind of equipment detail is provided by a subsection describing headend equipment and subscriber premises equipment to be installed initially for home interactive services here again the equipment is described by manufacturer and model number -- - metrovision’s activities pursuant to the franchise metrovision commenced construction of the livonia cable system in by construction was substantially complete during the period the construction activity undertaken by metrovision was to extend the cable system into newly constructed subdivisions deliver service to new customers in existing service areas and replace worn out broken or otherwise obsolete cable television equipment respondent does not dispute and we find that those activities were required by and undertaken pursuant to the terms of the livonia franchise agreement no significant changes to the system in terms of the number of channels or the channel selection were undertaken during the period petitioner has been unable to locate the invoices purchase orders or any other list of the items of property placed_in_service during the audit years for which it is claiming transition itc the subject property as a result petitioner has been unable to demonstrate that the subject property is property described in the livonia franchise agreement the parties have stipulated however as to the authenticity of certain charts of accounts and general ledger materials pertaining to metrovision which show by dollar amount and general category of expenditure eg distribution system head end equipment local production equipment traps decoders technical equipment etc metrovision’s expenditures during the audit years for property placed_in_service in expanding and maintaining the livonia cable television system the various categories encompass types of equipment common to cable television systems generally and to the livonia system in particular during the and taxable years the number of miles of plant increased from to and the number of subscribers from big_number to big_number c affidavits petitioner submitted affidavits of thomas bjorklund who during the audit years and until he left petitioner’s employment in was responsible for the installation and maintenance of the livonia cable system and edward p kearse an attorney who for more than years specialized in the administration and law affecting cable television systems and cable franchise agreements respondent submitted an affidavit by charles gramlich a self-employed cable television and telecommunications consultant who provides consulting services to city and county governmental cable franchising authorities by stipulating as to authenticity respondent has not stipulated as to the truth of the material contained in the general ledger accounts except for purposes of respondent’s motion for summary_judgment by his affidavit mr bjorklund declares from the date of its organization in metrovision has been engaged solely in the business of providing cable television service to the residents of the city of livonia the subject property was installed in compliance with specific provisions of the livonia franchise agreement in some instances metrovision installed updated versions of equipment illustrated in metrovision’s application which had the incidental effect of increasing by two channels the potential capacity of the sixty-two channel livonia cable television system by his affidavit mr kearse describes cable television franchise agreements generally and declares that the core provisions of the livonia franchise agreement are consistent with the terms of such agreements by his affidavit respondent’s affiant mr gramlich acknowledges that the livonia franchise agreement contains fairly specific details as to such things as performance standards programming and installation he rejects however mr kearse’s declaration that a cable franchise generally carries with it the obligation to incorporate new ‘state of the art’ technology in the facilities and to extend and improve service over the life of the franchise and he concludes that the livonia franchise agreement contains no such obligation in reaching this conclusion mr gramlich apparently ignores the state-of-the-art requirement contained in ordinance mr gramlich also disagrees with petitioner’s statement that all of the subject property was placed_in_service solely in order to comply with the terms of the livonia franchise agreement that disagreement appears to be based upon his observation that generally a cable television operator makes all decisions for business reasons and that if the business reasons conflict with a requirement of the franchise agreement the cable operator will seek relief from the franchising authority tii discussion a introduction as stated we shall deny both motions we shall deny each motion for a different reason we shall deny respondent’s motion because we disagree with respondent’s determination that the pre- documents fail to contain sufficient descriptions to determine whether the subject property is readily identifiable with such documents see infra sec iii e we shall deny petitioner’s motion because there are genuine issues of fact as to whether all of the subject property is readily identifiable with and necessary to carry out the livonia franchise agreement see id b statutory provisions prior to an investment_tax_credit was available pursuant to sec_38 sec_46 sec_48 for investments in certain types of tangible_property placed_in_service during the taxable -- year qualifying property the amount of the credit depended upon the useful_life of the qualifying property the maximum credit was percent of the cost of qualifying property with a useful_life of years or more the credit was repealed by sec_211 of tra of 100_stat_2166 which added sec_49 to the internal_revenue_code sec_49 made the investment_credit inapplicable to property placed_in_service after date because tra of did not become law until date the repeal of the investment_credit was necessarily retroactive therefore the act contains a number of transitional rules to provide relief for taxpayers who may have committed to post-1985 investments in qualifying property in reliance on the availability of the credit pursuant to sec_49 the sec_49 repeal of the credit does not apply sec of the omnibus budget reconciliation act of publaw_101_508 stat repealed sec_49 and replaced it with existing sec_49 at-risk_rules see h rept pincite 1986_3_cb_1 in which the house ways_and_means_committee makes the following observation with respect to the repeal of the then existing cost_recovery rules including the investment_tax_credit the committee is aware that commitments have already been made on the basis of present law capital cost_recovery rules the committee bill provides for equitable transition_rules in such cases which are estimated to cover more than percent of the new personal_property to be placed_in_service in the first year the bill is effective - - to transition property in relevant part sec_49 defines transition property as any property placed_in_service after date and to which the amendments made by section of the tax_reform_act_of_1986 do not apply except that in making such determination-- b section a of such act shall be applied by substituting date for date section a of the act provides the supply or service transition rule upon which petitioner relies as modified by sec_49 section a of the act section a provides that section shall not apply to any property which is readily identifiable with and necessary to carry out a written supply or service_contract or agreement to lease which was binding on date under section b a of the act section a transition property with a useful_life of years or more may be placed_in_service before date and still qualify for the section a transition_rules section b c of the act provides that property described in section a shall sec of the tax_reform_act_of_1986 publaw_99_514 100_stat_2121 modified the accelerated_cost_recovery_system and sec of the act provided that such modifications were generally effective for assets placed_in_service after date secs and of the act provided a number of transition_rules postponing the effective date of the sec changes - be treated as having a class_life of years those section b placed-in-service rules apply without modification in determining eligibility for transition itc provided that the property has a class_life of at least years ’ petitioner states and respondent does not dispute that all of the subject property has a class_life of at least years therefore assuming the subject property qualifies as transition property there is no question that it was timely placed_in_service so as to be eligible for transition itc cc summary_judgment a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a partial summary adjudication may be made which does not dispose see sec_49 c which provides c in the case of transition property with a class_life of less than years--- section b of such act shall apply and in the case of property with a class life-- i of less than years the applicable_date shall be date and ii at least years but less than years the applicable_date shall be date of the issues in the case id summary_judgment is a device used to expedite litigation and is intended to avoid unnecessary and expensive trials of phantom factual questions see eg 78_tc_412 it is not however a substitute for a trial in that disputes over factual issues are not to be resolved in such proceedings see id the party moving for summary_judgment has the burden of showing the absence of a genuine issue as to any material fact see id d summary of the arguments of the partie sec_1 petitioner’s arguments with respect to the requirement of the supply or service transition rule that property be readily identifiable with a written supply or service_contract petitioner cites dictionary definitions of the terms readily identifiable and identify to support its argument that for property to be ‘readily identifiable’ with a contract simply means that one could with a fair degree of ease link such property to the contract petitioner states that such linkage is established by mr bjorklund who has testified that metrovision of livonia placed_in_service the subject property solely in order to provide cable television service within the city of livonia pursuant to its obligations under the livonia franchise agreement -- - with respect to the requirement of the supply or service transition rule that property be necessary to carry out a written supply or service_contract petitioner argues expenditures incurred by a cable operator acquiring property placed_in_service to provide cable television service under the terms of a cable television franchise agreement are normal appropriate expenses and hence ‘necessary’ as that term is understood in the context of business expenditures in support of that argument petitioner cites 320_us_467 and 83_tc_356 affd 777_f2d_662 11th cir cases dealing with the requirement that business or profit seeking related expenses be ordinary and necessary sec_162 sec_212 petitioner relies on messrs bjorklund’s and kearse’s affidavits to establish that the expenses in question are normal and appropriate expenses to provide cable television service respondent’s arguments in support of respondent’s motion respondent argues that property is readily identifiable with and necessary to carry out a written supply or service_contract only if it is specifically described in the contract and or related pre-1986 documents respondent argues that because the subject property was not mentioned described referred to particularized or identified in any way as to quantity description cost vendor model number purpose or any other characteristics in either the contract or in any pre-1986 related document such property - - cannot gualify under the transition rule for supply or service contracts in support of his argument respondent relies on h conf rept pincite c b vol pincite h conf rept is the report of the committee of conference conference_report accompanying h_r 99th cong 1st sess which when enacted became the tra of respondent relies primarily upon the following language in the conference_report describing the supply or service transition rule in support of his argument that the property must be specifically identified in pre-1986 documents this transitional rule is applicable only where the specifications and amount of the property are readily ascertainable from the terms of the contract or from related documents h conf rept supra pincite c b pincite respondent’s position appears to be that the description in the franchise agreement of property to be used in implementing such agreement is not sufficiently detailed to meet that test respondent also appears to be arguing that because of its inability to identify in any way the subject property petitioner cannot sustain its burden of proving that such property is readily identifiable with ie specifically described in the franchise agreement in opposition to petitioner’s motion respondent argues that there are genuine issues of material fact as to whether all of - - the subject property was necessary to carry out petitioner’s obligations under the franchise agreement eb analysi sec_1 the equipment to be installed by petitioner in the livonia cable television system is described in sufficient detail in the pre-1986 documents to permit a determination of whether the equipment actually installed is readily identifiable with such documents a relevant case law we are not the first court called upon to interpret the term readily identifiable with as that term is used in section a the meaning of that term has been addressed in three cases by four different courts in two of those cases bell atl corp v united_states aftr 2d pincite4 ustc par big_number at big_number e d pa affd __ f 3d __ 3d cir date and 934_fsupp_292 s d ill the courts reasoned that in order to be eligible for transition itc under the transition rule for supply or service contracts the property must have been specifically described in the contract or ina related document in both cases the district_court relied upon in a fourth case 113_tc_412 discussed below we recently addressed the issue of whether improvements to a cable television system were necessary to carry out the applicable franchise agreements we specifically refrained from deciding whether x x the improvements were ‘readily identifiable with’ the cable franchise agreements id pincite n --- - the language of the conference_report quoted above and stated that t o allow a supply contract to implicitly require the acquisition of property means that the transition rule exception would swallow the rule eliminating the itc in the third case 49_fsupp2d_57 d mass the taxpayer sought transition itc for post-1985 capital additions to its existing power plant in connection with its performance of four pre-1986 power supply contracts the contracts specifically required the taxpayer to cause to be built a new conventional steam plant of an expected net economic capability of approximately megawatts id pincite because the contracts specified both the primary energy source and the total generating capacity the court reasoned that the facts of the case were precisely the facts of the following colloquy that occurred during senate debate of the itc transition rule for supply or service contracts mr matsunaga i would like to ask the bill managers to clarify another point the supply or service_contract transition rule requires that the property be readily identifiable with and necessary to carry out the contract the committee report explains that the specifications and the amount of the property must be readily ascertainable from the terms of the contract or from related documents is this senator’s understanding correct that the requirement is met when a binding power purchase contract specifies the type of generating equipment in terms of primary energy source and specifies the amount of generating equipment in terms of total generating -- - capacity of the turbines necessary to produce the contracted power in other words the rule does not require the technical details of the generating property to be spelled out mr packwood the senator from hawaii is correct mr long the senator’s understanding is correct cong rec the court held that in the power supply context generating equipment property is ‘readily identifiable with’ the written supply contract where the contract specifies the primary energy source and the total generating capacity united_states v commonwealth energy sys supra pincite in reaching that result the court rejected as unduly narrow the government’s interpretation of the statute and conference_report as a manifestation of congressional intent to limit the transition tax_credit provision to property explicitly designated in a supply contract id pincite b discussion in deciding whether to grant or deny respondent’s motion we find it unnecessary to resolve the parties’ conflicting interpretations of the phrase readily identifiable with rather we find that the description contained in the pre-1986 documents of the equipment to be utilized in installing and maintaining the livonia cable system is sufficiently detailed for us to determine whether any particular property is specifically described in such documents thus assuming arquendo that - - specifically described is the applicable standard for determining entitlement to transition itc in this case as argued by respondent we find that such standard is satisfied in the pre-1986 documents petitioner has been unable to furnish any documents contemporaneous with the audit years such as equipment invoices purchase orders or budget approval documents to provide an itemized identification of the alleged transitional property however we do not consider petitioner’s inability to date to specifically identify the subject property as grounds for granting respondent’s motion the general categories of expenditures_for equipment described in metrovision’s charts of account and general ledger materials for the audit years which we accept as accurate only for purposes of respondent’s motion are consistent with the descriptions of equipment contained in the pre-1986 documents therefore we cannot conclude as a matter of law that the subject property as represented in metrovision’s charts of account and general ledger materials is not specifically described in such documents we also conclude that even updated versions of the equipment described in the pre- documents that petitioner acknowledges were installed in the livonia cable television system during the audit years may be said to be specifically described in and therefore readily identifiable with such documents in light of the requirement to -- - provide state-of-the-art equipment including equipment that will meet or exceed the material requirements contained in the metrovision application c conclusion for the above reasons we shall deny respondent’s motion ’ there are genuine issues of material fact in determining whether the property placed_in_service by petitioner during the audit years is readily identifiable with and necessary to carry out the livonia franchise agreement a discussion petitioner attempts to compensate for its inability to date to document the items of subject property actually placed_in_service during the audit years by relying upon the sworn statements of its two experts messrs bjorklund and kearse to the effect that all of the subject property was placed_in_service solely in order to provide cable television service to residents of livonia as required by the livonia franchise agreement and that this property was necessary for an operational cable system respondent disputes these conclusions on the basis of the affidavit of his expert mr gramlich who as indicated supra in sec iii a our denial of respondent’s motion is not intended to imply our agreement with petitioner that all of the property actually used by metrovision in extending and maintaining the livonia cable system is readily identifiable with the livonia franchise agreement because of petitioner’s inability to document the subject property whether such property is readily identifiable with the franchise agreement remains an issue of fact to be resolved at trial - - states that business reasons not franchise agreements ultimately determine equipment acquisitions respondent argues that without more information regarding the property actually placed_in_service during the audit years there is an issue as to whether all such property was necessary to carry out the livonia franchise agreement recently in 113_tc_412 we considered whether certain improvements to cable television systems were necessary to carry out the cable franchise agreements and therefore eligible for transition itc under section a the case involved rebuilds replacement of cable equipment to effect an increase in the maximum channel capacity of the system and line extensions extensions of the system to additional customers we determined that neither the franchise agreements nor any other pre-1986 contracts specifically required the rebuilds or the line extensions we therefore held that those improvements were not necessary to carry out the franchise agreements and on that basis denied transition itc to the taxpayer the taxpayer had argued that the rebuilds and line extensions were made necessary by language in the franchise agreements requiring taxpayer to maintain the cable systems in a state-of-the-art condition we rejected the taxpayer’s argument on the basis that t he word ‘necessary’ connotes essential - - mandatory indispensable or requisite and that the state-of- the-art requirement as set forth in the franchise agreements reflected only broad industry standards not specific contractual commitments to undertake rebuilds id pincite similarly we found no evidence to indicate that the taxpayer had specific binding commitments as of date to install the line extensions id pincite under our opinion in southern multi-media communications inc in order to prove that property placed_in_service during the audit years was necessary to carry out the livonia franchise agreement petitioner must demonstrate that such property was placed_in_service pursuant to specific contractual commitments contained in the franchise agreement or in a related pre-1986 document petitioner argues that it has satisfied that requirement because metrovision was at all times material engaged solely in the business of providing cable television service to residents of livonia under the authority of the livonia franchise agreement and because metrovision installed each unit_of_property solely to provide cable television service to residents of the city of livonia as it agreed to do in the livonia franchise agreement we agree with respondent that there are genuine issues of material fact to be resolved in determining whether all of the property placed_in_service by petitioner was necessary to carry -- p7 - out the livonia franchise agreement in the existing record there is inadequate identification of the items of property that were actually placed_in_service during the audit years even if we were to assume that all such items of property fit within the general categories listed in petitioner’s charts of account it is possible that business considerations not the franchise agreement led to the installation of one or more items if for example any of such items exceeded the performance capabilities called for by the franchise agreement they would not have been placed_in_service pursuant to a specific contractual commitment in addition it is not clear what portion if any of the property consisting of updated versions of equipment illustrated in metrovision’s application may have qualified for transition itc ’ that all such items may have been installed to one justification for such upgrades is the requirement in the livonia franchise agreement to construct and maintain the livonia cable system at a state-of-the-art level in accordance with applicable_requirements and specifications of the national electrical code the rules and regulations of the fcc and all other pertinent ordinances and codes of the city of livonia that state-of-the-art requirement together with a specific definition in the franchise agreement of the term state-of-the- art equipment and the requirement that metrovision meet or exceed the material construction and service reguirements of its franchise application may provide the objective touchstone that was lacking in 113_tc_412 where the franchise agreements required the cable systems to be maintained in accordance with the highest accepted standards of the industry to the end that the subscriber may receive the highest and most desirable form of service depending upon the nature and extent of the upgrades in this case it is possible that one or more was needed to satisfy what we consider to be an explicitly defined state-of-the-art contractual requirement in the livonia franchise continued - - provide cable television service to the residents of the city of livonia is not sufficient to establish that they were necessary to carry out the agreement as indicated supra in footnote the same uncertainties which are the result of petitioner’s failure to document the items of the subject property actually placed_in_service during the audit years raise material issues of fact whether such property is readily identifiable with the livonia franchise agreement continued agreement even in the absence of a state-of-the-art requirement however it is possible that an upgrade might qualify for transition itc eg where a broken part in need of replacement is obsolete and no longer in production thus if the channel capacity increase from to channels acknowledged by mr bjorklund truly was incidental to an otherwise required use of upgraded models of equipment described in the pre-1986 documents eg where the upgrade was the only model readily available for use at the time of installation it may be that the upgrade was necessary to carry out the franchise agreement ‘1 in this case the issue is whether the equipment used to carry out contractually required service obligations was necessary to carry out such obligations in southern multi- media communications inc v commissioner supra it was the contractual need to perform the service obligations themselves e the rebuilds and line extensions that was in issue because we held that the service obligations were not necessary to carry out the franchise agreement it followed that none of the equipment could qualify for transition itc in this case because the service obligations are required by the franchise agreement we must determine after a trial which specific items of equipment were necessary to carry out those obligations and which were not therefore the two cases involve somewhat different applications of the principle that there must exist a specific contractual commitment for equipment placed_in_service if such equipment is to qualify for transition itc b conclusion because there are genuine issues of material fact in determining whether all of the subject property is readily identifiable with and necessary to carry out the livonia franchise agreement we shall deny petitioner’s motion iv conclusion both petitioner’s and respondent’s motions for partial summary_judgment shall be denied to reflect the foregoing an appropriate order will be issued
